Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hofer (US 2015/0018170; cited by Applicant). Hofer discloses the claimed marine propulsion unit with an electric motor 21, an engine M, a motor driving force transmission shaft 20 to rotate due to a driving force from the electric motor, a propeller shaft 12 to rotate together with a propeller, a drive shaft 11 to rotate due to a driving force from the engine M, and with one of a shaft 20 and a drive shaft 11 that rotates due to a driving force from the engine, with the motor driving force transmission shaft includes a hollow member (note 22), and the other is disposed in the hollow member (note also Figure 3). With respect to claim 2, note Hofer, Figure 3. With respect to claim 3, note Hofer, shafts 11, 26. With respect to claims 10-11, note Hofer, Figure 1.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofer (US 2015/0018170; cited by Applicant) in view of Yamaha (JP 2017 218016 A; cited by Applicant). Hofer does not disclose claimed forward and reverse gearing. Yamaha teaches forward and reverse gearing Figures 3, 5-6 and 10-11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Hofer with forward and reverse gearing in the manner of Yamaha for improved vessel control. The combination combines known features to achieve predictable results. With respect to claims 7-9 and 15, note Yamaha, Figures 3, 5-6 and 10-11. With respect to claim 16, note Hofer, motor 21 and shaft 20 being integral.
Claims 4-5, 12-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Levander et al (US 2008/0166934) show a propulsion arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/               Primary Examiner, Art Unit 3617